Citation Nr: 1019044	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.  


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The Board observes that the Veteran has reported acoustic 
trauma in service while serving in the Republic of Vietnam.  
The Veteran's service treatment records do not contain any 
documentation as to noise exposure.  Moreover the Veteran's 
Military Occupational Specialty (MOS) in service was a cook, 
an occupation not usually associated with noise exposure.  
However, as noted above, the Veteran served in the Republic 
of Vietnam and has asserted that he was required to guard the 
base's perimeter, and in doing so, fired a .50 caliber 
machine gun.  See the Veteran's June 2007 claim, November 
2007 notice of disagreement and April 2009 substantive 
appeal.  The Board also notes that the Veteran's DD-214 
reflects that he earned the Marksman's Badge for the M-14 and 
the Sharpshooter's Badge for the M-16.  Indeed, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); see, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Regarding the Veteran's bilateral hearing loss disability 
claim, the Board notes that the Veteran submitted a June 2008 
VA audiological consultation report which provides a 
diagnosis of mild bilateral sensorineural hearing loss.  
However, the Board finds that the June 2008 audiological test 
results are ambiguous as to whether the Veteran has a current 
hearing loss disability as per 38 U.S.C. § 3.385.  In 
particular, the Board notes that the Veteran demonstrated a 
decibel loss of 55 at 4000 Hertz under masked conditions on 
bone conduction in the right ear.  See the June 2008 VA 
audiological consultation report.  That finding, by itself, 
would appear to meet the criteria for hearing loss disability 
set forth at 38 C.F.R. § 3.385 (2009).  The VA audiologist 
failed to provide an explanation for the discrepancy between 
air conduction and bone conduction in the right ear and why 
masking was necessary.  Therefore, a VA audiological 
examination must be scheduled for the examiner to determine 
whether a current bilateral hearing loss disability exists 
and to provide a nexus opinion.  

With regard to the Veteran's tinnitus claim, the June 2008 VA 
audiological consultation report reflects a current diagnosis 
of tinnitus, the Veteran reported that the ringing in his 
ears has been a "longstanding" problem.  Tinnitus is a 
disorder readily observable by laypersons and medical 
expertise is not required to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Given these 
circumstances, the Board determines that a remand is required 
so that the Veteran may be scheduled for a VA audiological 
examination to determine the nature and etiology of his 
tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination in order to 
determine the nature and etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The claims file should be 
forwarded to the examiner for review, and 
the report should reflect that such review 
occurred.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  

The examiner should be aware of VA's 
definition of hearing loss disability, as 
set forth at 38 C.F.R. § 3.385.  The 
examiner should specifically indicate 
whether the current audiometric findings 
or the audiometric findings obtained in 
June 2008 reflect a hearing loss 
disability in either ear.  Ask the 
examiner to provide an opinion as to 
whether any current hearing loss or 
tinnitus is related to the Veteran's 
claimed exposure to noise during service.  
All opinions expressed should be supported 
by adequate rationale

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced 
should be clearly stated.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner should so 
state, and provide a rationale for that 
conclusion.  

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case (SSOC) 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

